     Case 1:20-cv-01236-NONE-HBK Document 18 Filed 12/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN POTTS,                                       Case No. 1:20-cv-01236-NONE-HBK
12                       Petitioner,                     ORDER GRANTING PETITIONER’S
                                                         MOTION TO AMEND PETITION
13           v.
                                                         (Doc. No. 12)
14    J. GASTELO,
15                       Respondent.
16

17          Petitioner Kevin Potts, a state prisoner, initiated this action by filing a pro se petition for

18   writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1). Petitioner filed a motion to

19   “‘Amend’ Lodge Additional Information in Support of Habeas Petition,” which the court
20
     construes as a motion to amend the petition. (Doc. No. 12).
21
            The Federal Rules of Civil Procedure are to be applied to habeas proceedings, to the
22
     extent that they are not inconsistent with the habeas statutory provisions and habeas rules. Rules
23
     Governing Section 2254 Cases in the United States District Court, R.12. Consequently, pursuant
24

25   to Rule 15(a), petitioner may amend his petition “once as a matter of course.” Fed. R. Civ. P.

26   15(a)(1)(B). The court’s acceptance of the filing of the amended petition, however, should not be
27   implied as a waiver of Fed. R. Civ. P. 15(c) or of the one-year federal statute of limitations set
28
                                                         1
     Case 1:20-cv-01236-NONE-HBK Document 18 Filed 12/17/20 Page 2 of 2


 1   forth in 28 U.S.C. § 2244(d).
 2             The amended petition supersedes the original petition, Lacey v. Maricopa County, 693 F.
 3
     3d 896, 907 n.1 (9th Cir. 2012) (en banc), and must be complete on its face without reference to
 4
     the prior petition, see E.D. Cal. Local Rule 220.1 The amended petition shall incorporate all of
 5
     petitioner’s grounds for relief in one pleading.. .
 6

 7             Accordingly,
 8             1. Petitioner’s construed motion to amend the petition is GRANTED. (Doc. No. 12).
 9             2. The clerk of court is directed to send petitioner a blank habeas corpus petition form.
10             3. Petitioner must use this case number and title the form “First Amended Petition.”
11             4. Petitioner shall file his First Amended Petition within thirty days from the date on this
12                Order.
13

14   IT IS SO ORDERED.

15
     Dated:       December 17, 2020
16                                                         HELENA M. BARCH-KUCHTA
17                                                         UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26

27

28   1
         Petitioner must include all information to support his claims with his amended petition.
                                                         2
